Citation Nr: 0700129	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-32 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher initial rating for post- traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION


The veteran served on active duty from June 1967 to February 
1969, with service in the Republic of Vietnam.  He is the 
recipient of the Combat Infantry Badge.

This appeal arises from a January 2004 rating decision that 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned a 30 percent rating, effective August 
2003.

In September 2006 the veteran appeared at the RO before the 
undersigned, sitting in Little Rock, Arkansas, for a 
videoconference hearing. A transcript of that hearing is of 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection was granted for in a January 2004 rating 
decision, for post-traumatic stress disorder (PTSD), rated as 
30 percent disabling effective from August 2003. In a 
September 2005 hearing before the undersigned, the veteran 
testified to the effect that his PTSD was more severe than 
rated. In support of his testimony, he described various 
symptomatology, and related that he had been receiving 
treatment from a counselor at the Vet. Center. The evidence 
reflects no psychiatric treatment counseling records after 
October 2003, including from the Vet. Center. These records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and should be obtained. 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The veteran was last examined in December 2003 by VA. Given 
the lapse of time, and his recent assertions of worsened 
disability, he should be afforded VA examination to assess 
the current level of PTSD disability.

This appeal arises from the initial grant of service 
connection. Although the veteran was afforded notification 
pursuant to the Veterans Claims Assistance Act of 2000 on the 
initial service connection matter, to the extent that the 
recently decided case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) raises the bar as to VA's duties to notify and 
assist, the Board finds that the veteran should be afforded 
appropriate notice in compliance therewith.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims 
file and ensure the veteran is properly 
notified of the evidence needed to 
substantiate his increased rating 
claim, to include notification 
regarding potential effective dates. 
See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Obtain the veteran's Vet. Center 
counseling records, and any other VA 
psychiatric treatment records from 
December 2003 to the present.

3.  Then, the RO should undertake any 
other indicated development, and schedule 
the veteran for a VA PTSD examination to 
determine the current severity of his 
service-connected PTSD. The claims folder 
must be made available to the examiner for 
review, and the examiner must note such 
review in the report. The examiner should 
indicate if there is increased disability, 
and the relevant time periods of such 
increased disability.

4.  The RO should then readjudicate the 
claim based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


